IN THE COURT OF APPEALS OF IOWA

                                  No. 16-1390
                            Filed November 8, 2017


LONTREZ TREMONTE NABORS,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Paul L. Macek,

Judge.



      Lontrez Nabors appeals the dismissal of his two applications for

postconviction relief. AFFIRMED.




      Zeke R. McCartney of Reynolds & Kenline, L.L.P., Dubuque, for appellant.

      Thomas J. Miller, Attorney General, and Zachary C. Miller, Assistant

Attorney General, for appellee State.




      Considered by Vogel, P.J., and Potterfield and Mullins, JJ.
                                            2


MULLINS, Judge.

       Lontrez   Nabors    appeals    the       dismissal   of   two   applications   for

postconviction relief (PCR). He contends summary dismissal was inappropriate

because he seeks a remedy allowed by Iowa Code section 822.2 (2016) and a

genuine issue of material fact exists as to whether his work release was properly

revoked.

       In 2005, Nabors was convicted of criminal sexual abuse in Illinois. As a

result of this conviction, he was required to register with the Illinois sex offender

registry.   In August 2013, after moving to Iowa, Nabors also registered with

Iowa’s registry. Shortly thereafter, the Iowa Department of Public Safety (DPS)

notified Nabors he was not required to register in Iowa because his Illinois

conviction “does not correlate to an offense requiring registration in Iowa.” In

2014, Nabors pled guilty in Iowa to charges of possession of marijuana, failure to

affix a drug tax stamp, and second-degree theft. He was ordered to serve prison

terms not exceeding five years on the latter two charges, to be served

concurrently.

       According to Nabors, he was subsequently granted “full parole.” In a letter

dated October 14, 2015, DPS advised Nabors that “[i]t was requested [his] case

be reviewed again due to [his] upcoming release from incarceration.” Upon its

review of additional information provided by Illinois law enforcement authorities,

DPS concluded Nabors was required to register with Iowa’s registry. Shortly

thereafter, according to Nabors, a “parole agent” conducted a “house check” on

the residence where Nabors proposed he would reside upon the commencement

of his parole. Because two children lived in the residence, it was denied as a
                                        3


suitable residence for Nabors to reside in upon his release.         After Nabors

“couldn’t come up with another residence,” he was granted work release, which

commenced in January 2016. In February, in response to Nabors’s application

for determination, see Iowa Code § 692A.116, DPS advised him he was not

required to register on Iowa’s registry. According to Nabors, he requested his

work-release counselor to recommend him for parole at this time, but she

declined. Nabors’s work-release status was subsequently revoked for a violation

of his work-release agreement, and he returned to prison to serve the balance of

his concurrent sentences.

      In April 2016, Nabors filed two PCR applications.       He alleged in both

applications that his “probation, parole, or conditional release has been

unlawfully revoked.” In its answers, the State requested dismissal, arguing the

district court lacked jurisdiction to consider the matter. Following an unreported

hearing, the district court, in a thorough and well-reasoned ruling, concluded,

because Nabors’s “parole never commenced, it could not have been revoked—

lawfully or unlawfully,” and the court therefore lacked authority to provide relief

under Iowa Code chapter 822. The court reasoned, because the specifications

of Nabors’s parole were never finalized and Nabors never signed a parole

agreement, he was never officially on parole. See Iowa Code § 906.3 (“The

board of parole shall adopt rules regarding a system of paroles . . . and shall

direct, control, and supervise the administration of the system of paroles.”); Iowa

Admin. Code r. 205-10.3 (“The parole . . . shall not commence until the inmate

has signed the agreement.”). The court noted, if Nabors desires to challenge the
                                        4


parole board’s rules and determinations, then he is required to do so under Iowa

Code chapter 17A, not Iowa Code chapter 822.

      Based on our review, we conclude no genuine issue of material fact exists

regarding whether Nabors’s work release was properly revoked, as he conceded

in his PCR materials to the district court that he violated a condition of his work

release. We also agree with the district court that, pursuant to the statutorily-

authorized rules of the board of parole, Nabors’s parole never commenced and

therefore could not have been “revoked” for purposes of Iowa Code section

822.2(e).   See Iowa Admin. Code r. 205-10.3; see also id. rs. 205-11.1–.12

(describing parole revocation procedures).        We affirm the district court’s

dismissal of Nabors’s PCR applications without further opinion pursuant to Iowa

Court Rule 21.26(1)(d).

      AFFIRMED.